                         Case 18-12012-LSS             Doc 248       Filed 10/30/18        Page 1 of 4

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE


In re                                                                Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                             Case No.: 18-12012 (LSS)
liability company, et al.,1
                                                                     (Jointly Administered)
                          Debtors.
                                                                     Ref. Docket No. 172

                                  NOTICE OF FILING OF SCHEDULE OF
                               CONTRACTS WITH AMENDED CURE AMOUNTS

TO:      (I) THE U.S. TRUSTEE; (II) COUNSEL TO THE COMMITTEE; (III) THE AGENT; (IV) THE
         COUNTERPARTIES IMPACTED BY THE AMENDMENTS TO THE PROPOSED CURE
         AMOUNTS; AND (V) ALL PARTIES WHO HAVE FILED A NOTICE OF APPEARANCE AND
         REQUEST FOR SERVICE OF PAPERS IN THE CASES PURSUANT TO BANKRUPTCY RULE
         2002

PLEASE TAKE NOTICE that, on October 12, 2018, Open Road Films, LLC and its debtor affiliates, as
debtors and debtors in possession (collectively, the “Debtors”) filed that certain Notice of Proposed Assumption
and Assignment of Executory Contracts and Unexpired Leases [Docket No. 172] (the “Notice of Assumption
and Assignment”).2 You were previously served with the Notice of Assumption and Assignment because you
may be a counterparty to a contract or lease with one or more of the Debtors (see footnote 1 below for a full
listing of the Debtors).

PLEASE TAKE FURTHER NOTICE that attached as Exhibit 1 to the Notice of Assumption and Assignment
was a schedule (the “Cure Schedule”) of the Debtors’ Contracts setting forth the amounts, if any, based upon
the Debtors’ books and records, that the Debtors assert are owed to cure, pursuant to section 365 of the
Bankruptcy Code, any defaults existing under the Contracts through the anticipated date of the closing of the
Sale Transaction. This number includes amounts that the Debtors assert are (i) owed or accrued as of the
Petition Date; and (ii) accrued or estimated to be accrued through and including November 30, 2018.

PLEASE TAKE FURTHER NOTICE that attached as Exhibit A hereto is a schedule (the “Schedule of
Amended Cures”)3 showing only the amendments the Debtors have made to the Cure Schedule since the
filing of the Notice of Assumption and Assignment. Except as expressly modified by the Schedule of
Amended Cures, the Cure Schedule and the cure amounts for the Contracts set forth therein have not changed
since the filing of the Notice of Assumption and Assignment. In addition, the inclusion of a Contract on the

1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road Films,
    LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff LLC (7304 Del.); Open
    Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The Debtors’ address is 2049 Century Park East,
    4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Notice of
    Assumption and Assignment.
3
    Your receipt of this notice does not constitute an admission by the Debtors that your agreement actually constitutes an executory
    contract or an unexpired lease under section 365 of the Bankruptcy Code, and the Debtors expressly reserve the right to challenge
    the status of any agreement.


01:23763743.3
                     Case 18-12012-LSS        Doc 248     Filed 10/30/18    Page 2 of 4

Schedule of Amended Cures does not mean that such Contract will be assumed or assigned in connection with
the Sale, or that the Debtors will make any cure payment in connection with such Contract. The Debtors
reserve all rights to further amend the Notice of Assumption and Assignment and the Cure Schedule as well as
amend the Schedule of Amended Cures.

PLEASE TAKE FURTHER NOTICE that, in addition to reviewing this notice, you should read the Notice of
Assumption and Assignment carefully as your rights may be affected by the transactions described therein.

PLEASE TAKE FURTHER NOTICE that the hearing on the sale of the Assets (the “Sale Hearing”) before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, 824 North Market Street,
Wilmington, Delaware 19801, 6th Floor, Courtroom #2, has been set for November 9, 2018 at 10:00 a.m.
(Eastern Time).

PLEASE TAKE FURTHER NOTICE that any objections to the assumption, assignment and sale of any
Contract identified in this notice or the Notice of Assumption and Assignment (except with respect to the
adequate assurance of future performance by the Qualified Bidder(s)), including to the amended cure amount
set forth in the Schedule of Amended Cures, must be in writing, filed with the Bankruptcy Court, and be
actually received by the Objection Notice Parties (as defined below) no later than November 2, 2018 at 4:00
p.m. (Eastern Time) (the “Assignment and Cure Objection Deadline”). Any such objections must set forth the
specific defaults under the Contract and claim a specific monetary amount that differs from the cure amount, if
any, specified by the Debtors. Other than the cure amounts listed on the Schedule of Amended Cures, the
Debtors are not aware of any amounts owing, accrued, or estimated to accrue through and including November
30, 2018 under the Contracts listed therein. If any party believes that any additional amounts are owing,
currently accrued, or estimated to accrue through and including November 30, 2018 under any Contract
included on the Schedule of Amended Cures, such party must assert such claim in accordance with the
procedures set forth above by the Assignment and Cure Objection Deadline or be forever barred from asserting
such claim. Each non-Debtor party to any Contract listed on the Schedule of Amended Cures that does
not timely file an objection by the Assignment and Cure Objection Deadline shall be forever barred from
objecting to the assignment, assumption and sale of the Contract and/or the cure amounts set forth in the
Schedule of Amended Cures (except with respect to the adequate assurance of future performance by the
Qualified Bidder(s)), including, without limitation, the right to assert any additional cure or other
amounts with respect to the Contract arising or relating to any period prior to such assumption, and
shall be deemed to have waived such default for all purposes.

PLEASE TAKE FURTHER NOTICE that the Debtors intend to request that the Bankruptcy Court
order that any non-Debtor party to any Contract listed on the Schedule of Amended Cures that does not
timely file an objection by the Assignment and Cure Objection Deadline be bound by the applicable cure
amount(s) set forth in the Schedule of Amended Cures regardless of any audit or similar rights that may
exist under the applicable Contract(s).

PLEASE TAKE FURTHER NOTICE that the Objection Notice Parties are: (i) Open Road Films, LLC, 2049
Century Park East, 4th Floor, Los Angeles, CA 90067, Attn: James Ellis, Email: jellis@tangmp.com; (ii) co-
counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars, 39th Floor, Los
Angeles, California 90067, Attn: Michael L. Tuchin, Esq. and Jonathan M, Weiss, Email:
mtuchin@ktbslaw.com and jweiss@ktbslaw.com; (iii) co-counsel for the Debtors, Young Conaway Stargatt &
Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Michael Nestor,
Esq. and Robert F. Poppiti, Jr., Esq., Email: mnestor@ycst.com and rpoppiti@ycst.com; (iv) counsel for the
Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn:
Robert J. Feinstein, Esq., Scott L. Hazan Esq., and Colin R. Robinson, Esq., Email: rfeinstein@pszjlaw.com,

                                                      2

01:23763743.3
                      Case 18-12012-LSS        Doc 248      Filed 10/30/18    Page 3 of 4

shazan@pszjlaw.com, and crobinson@pszjlaw.com; (v) counsel for the Agent, Paul Hastings LLP, 200 Park
Avenue, New York, New York 10166, Attn: Andrew Tenzer, Esq., and Susan Williams, Esq., Email:
andrewtenzer@paulhastings.com and susanwilliams@paulhastings.com, and Ashby & Geddes, P.A., Attn: Bill
Bowden, Esq., Email: wbowden@ashbygeddes.com; (vi) counsel for the Stalking Horse Purchaser (if any);
(vii) counsel for certain guilds, Bush Gottlieb, a Law Corporation, 801 North Brand Boulevard, Suite 950,
Glendale, California, Attn: Joseph A. Kohanski, Esq., and David E. Ahdoot, Esq., Email:
kohanski@bushgottlieb.com and dahdoot@bushgottlieb.com, and (viii) the Office of the United States Trustee
for the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Linda
Richenderfer, Esq., Email: linda.richenderfer@usdoj.gov.

PLEASE TAKE FURTHER NOTICE that, if no objections are received by the Assignment and Cure
Objection Deadline, the cure amounts set forth in the Schedule of Amended Cures shall be binding upon the
non-Debtor party to the Contract for all purposes, and will constitute a final determination of total cure amounts
required to be paid by the Debtors in connection with the assumption and assignment of the Contract.

PLEASE TAKE FURTHER NOTICE that if a timely objection is received and such objection cannot
otherwise be resolved by the parties, the Bankruptcy Court may hear such objection at the Sale Hearing or at a
later date set by the Court.

PLEASE TAKE FURTHER NOTICE that this notice as well as the Notice of Assumption and Assignment is
subject to the fuller terms and conditions of the Bid Procedures Motion and the Bid Procedures Order, with such
Bid Procedures Order controlling in the event of any conflict, and the Debtors encourage parties-in-interest to
review such documents in their entirety. Parties with questions regarding the proposed assumption, assignment
and sale procedures contained herein should contact the Debtors’ counsel, contact information for which is
reflected herein.

PLEASE TAKE FURTHER NOTICE that parties interested in receiving more information regarding the Sale
Transaction and/or copies of any related document, including the Bid Procedures Motion or the Bid Procedures
Order, may make a written request to: (i) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP,
1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067, Attn: Jonathan M. Weiss, Esq., Email:
jweiss@ktbslaw.com; or (ii) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert F. Poppiti, Jr., Esq., Email:
rpoppiti@ycst.com. In addition, copies of the Bid Procedures Motion, the Bid Procedures Order and this Notice
of Assumption and Assignment are on file with the Clerk of the Bankruptcy Court, Third Floor, 824 Market
Street, Wilmington, Delaware 19801, and available for download on the dedicated website of the claims and
noticing agent for the Chapter 11 Cases, Donlin, Recano & Company, Inc., at
https://www.donlinrecano.com/Clients/orf/Index, by clicking on the tab “Sale Related Documents.” To the
extent that the Debtors enter into a Stalking Horse Agreement, the Stalking Horse Agreement and the Stalking
Horse Agreement Notice will also be available on the “Sale Related Documents” tab.




                                                        3

01:23763743.3
                  Case 18-12012-LSS   Doc 248    Filed 10/30/18   Page 4 of 4

Dated: October 30, 2018                /s/ Ian J. Bambrick
       Wilmington, Delaware            Michael R. Nestor, Esq. (Bar No. 3526)
                                       Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                       Ian J. Bambrick, Esq. (Bar No. 5455)
                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       Rodney Square, 1000 North King Street
                                       Wilmington, Delaware 19801
                                       Tel: (302) 571-6600
                                       Fax: (302) 571-1253

                                       and

                                       Michael L. Tuchin, Esq.
                                       Jonathan M. Weiss, Esq.
                                       Sasha M. Gurvitz, Esq.
                                       KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                       1999 Avenue of the Stars, 39th Floor
                                       Los Angeles, CA 90067
                                       Tel: (310) 407-4000
                                       Fax: (310) 407-9090

                                       Counsel to Debtors and Debtors in Possession




                                             4

01:23763743.3
